Citation Nr: 0028330	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-24 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for interstitial lung 
disease with pulmonary fibrosis claimed as secondary to 
exposure to ionizing radiation.  

2.  Entitlement to service connection for multiple joint 
arthritis claimed as secondary to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1954 to February 
1957.  He also had additional periods of active duty and/or 
active duty for training with the Army Reserves and Illinois 
National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1994 and April 1998 
by the Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's interstitial lung disease with pulmonary 
fibrosis was not present until many years after separation 
from service and was not caused by exposure to ionizing 
radiation in service.

2.  The veteran's multiple joint arthritis was not present 
until many years after separation from service and was not 
caused by injuries or exposure to ionizing radiation in 
service.


CONCLUSIONS OF LAW

1.  Interstitial lung disease with pulmonary fibrosis was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in service, and was not due to exposure to 
ionizing radiation in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.311 (1999).  

2.  Multiple joint arthritis was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not due to exposure to ionizing 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
3.311 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disease 
such as a malignant tumor, bronchiectasis, or arthritis is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types 
of cancer which will be presumptively service connected.  See 
38 U.S.C.A. § 1112c (West 1991); 38 C.F.R. § 3.309(d) (1999).  

Second, 38 C.F.R. § 3.311(b) (1999) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The regulation states that, if the veteran has one 
of the radiogenic diseases, the case will be referred to the 
VA Under Secretary for Benefits for review as to whether 
sound scientific medical evidence supports the conclusion 
that it is at least as likely as not that the veteran's 
disease resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

The Board has found that the appellant's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claims are not inherently 

implausible.  The Board also finds that all relevant facts 
have been properly developed.  All evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  The Board does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

I.  Entitlement To Service Connection For Interstitial Lung
 Disease With Pulmonary Fibrosis Claimed As
 Secondary To Exposure To Ionizing Radiation.

The earliest medical records containing any references to 
lung disease are dated many years after the veteran's 
separation from service.  For example, a private chest X-ray 
in February 1987 resulted in a finding of chronic lung 
disease.  The veteran contends that radiation exposure during 
service caused him to develop lung disease which became 
manifest after service.  

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the list of types of cancer which 
may be presumed to have been due to radiation exposure), the 
Board notes that interstitial lung disease with pulmonary 
fibrosis not one of the listed diseases under 38 C.F.R. 
§ 3.309(d).

Similarly, regarding the second method by which a disease may 
be shown to have been due to radiation exposure in service, 
the Board notes that interstitial lung disease with pulmonary 
fibrosis is not one of the diseases listed as a "radiogenic 
disease" under 38 C.F.R. § 3.311.  

Finally, with respect the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure in service, the Board notes that the 
veteran has presented medical opinions from some of his 
treating physicians which are to the effect that the 
veteran's interstitial lung disease with pulmonary fibrosis 
was attributable to his radiation exposure in service.  For 
example, a letter from 

Robert L. Holstein, M.D., dated in August 1991 shows that the 
doctor stated that the veteran "was exposed to radiation 
dust, and had developed progressive pulmonary disease and in 
my opinion is disabled."  A letter dated in July 1992 from 
Peter Orris, M.D., shows that it was his belief that the 
veteran's radiation exposure during the 1950's may have 
played a role in the development of the veteran's 
interstitial fibrosis.  He noted that although the veteran's 
documented exposure was 100 fold less than that necessary to 
produce that kind of pulmonary pathology, the documentation 
of exposure was quite poor, and the veteran may have had 
exposure to plutonium and other radioactive byproducts that 
was not quantified at all.  

Similarly, a letter dated in October 1996 from Arthur H. 
Moswin, M.D., shows that he had known the veteran since 
August 1994 and had reviewed previous work-ups.  He noted 
that the veteran had reported exposure to nuclear tests on 14 
occasions during the 1950's.  The doctor further stated that 
although documentation of the amount of exposure was 
incomplete, the veteran had documentation of more than 4000 
RADS and appeared to be able to document that he was involved 
in nuclear testing and was hospitalized at least once in 
April 1955.  He currently suffered from disabilities 
including pulmonary fibrosis and interstitial lung disease 
(stiff lungs).  Dr. Moswin further stated that: 

The problem arises when trying to connect 
these [disabilities] to [the veteran's] 
exposure history.  It is probably 
impossible to prove the cause of his 
medical problems...It is my opinion that 
the veteran's lung disease and pulmonary 
fibrosis are related to radiation 
exposure, especially in the absence of 
significant obstructive disease but his 
extensive smoking picture clouds the 
issue somewhat, and the exact dose of 
radiation is unknown.  

Attached to Dr. Moswin's letter is a radiation exposure 
history from the Department of Energy dated in April 1988 
which reflects that the veteran had a total whole body 

dose of 4223 MREM.  That document noted that one RAD was 
equal to 100 MRAD, and that one REM was equal to 1000 MREM.  
A RAD is a unit of measurement of the absorbed dose of 
ionizing radiation.  See Dorland's Illustrated Medical 
Dictionary 1404 (27th ed. 1988) (Dorland's).  A REM is the 
quantity of any ionizing radiation which has the same 
biological effectiveness as 1 RAD of x-rays. See Dorland's at 
1446 (27th ed. 1988).

In support of his claim, the veteran submitted copies of 
several scientific articles, including one entitled, 
"Radiation Effects in the Lung".  These articles contain no 
information specific to the veteran and, the Board finds, 
have no probative value on the issues now in appellate 
status.  See Sacks v. West, 11 Vet. App. 314, 316-7 (1998).

In order to develop evidence regarding the claim for service 
connection for interstitial lung disease, the RO referred the 
claim for a radiation dose estimate and an opinion with 
respect to the likelihood that the interstitial lung disease 
resulted from the veteran's radiation exposure.  A letter 
from the Defense Special Weapons Agency dated in July 1997 
shows that research and scientific dose reconstruction 
indicated that the veteran's estimated total (neutron + 
gamma) exposure was 2.9 REM with an upper bound dose of 4.7 
REM.  An internal dose assessment shows that the veteran's 50 
year committed dose equivalent to the lungs was less than 0.1 
REM.  

The dose estimate information was submitted to the VA Under 
Secretary for Health for an opinion as to the likelihood that 
radiation exposure caused the veteran's current lung disease.  
In an opinion dated in March 1998, the Chief Public Health 
and Environmental Hazards Officer offered the following 
opinion:

1.  This is in response to your 
memorandum dated March 4, 1998.

2.  The Defense Special Weapons Agency 
estimates that the veteran was exposed to 
the following doses of ionizing radiation 
during military service: external neutron 
and gamma - 2.9 rem with an upper bound 
of 4.7 rem; internal 50 year committed 
dose equivalent to the lung less than 0.1 
rem.  The Department of Energy estimates 
that the veteran was exposed to the 
following doses of ionizing radiation: 
2823 mrem whole body gamma and 1400 mrem 
neutron for a total of 4223 mrem (4.223 
rem), based on dose reconstruction 
performed by the Defense Nuclear Agency.

3.  The veteran has been diagnosed as 
having pulmonary fibrosis and 
interstitial lung disease.  The CIRRPC 
Science Panel Report Number 6, 1988, does 
not provide screening doses for these 
disorders.  Lung damage other than 
neoplastic transformation if due to 
radiation would be an example of a 
deterministic effect.  Deterministic 
changes generally are considered to have 
a threshold.  The probability of causing 
harm in most healthy individuals at doses 
of less than 10 rem as a result of 
deterministic effects is close to zero 
(Institute of Medicine Report, Adverse 
Reproductive Outcomes in Families of 
Atomic Veterans; The Feasibility of 
Epidemiologic Studies, 1995, pages 23-
24).  Lung damage including pneumonitis 
and pulmonary fibrosis are known to occur 
after radiation therapy but this 
typically involves high doses (e.g., 
hundreds or thousands of rads [Metterler 
and Upton, Medical Effects of Ionizing 
Radiation, 2nd edition, 1995, pages 237 
to 241]).  

4.  Two of the papers provided on behalf 
of the veteran also cite high doses of 
usually more than 2500 rads/R for 
radiation pneumonitis (Scott, Proposed 
Estimates of the Probability of Inducing 
Pulmonary Injury Sufficient to Cause 
Death from Radiation Pneumonitis and 
Pulmonary Fibrosis after Briefly Inhaling 
a Mixture of Insoluble Beta-Emitting 
Particles, Health Physics, 1980, page 
639) and 5 or more Gray (500 or more 
rads) for fibrosis (Coggle et al., 
Radiation Effects in the Lung, 
Environmental Health Perspectives, 1986, 
page 270).  

5.  Since the veteran is reported to have 
received a relatively small dose, in our 
opinion it is unlikely that his pulmonary 
fibrosis can be attributed to exposure to 
ionizing radiation in service.  

The opinions which support the veteran's claim must be 
weighed against the opinion from the VA Chief Public Health 
and Environmental Hazards Officer.  The Board notes initially 
that the several of the opinions which tend to support the 
claim do not contain any discussion of the dose of radiation 
which the veteran sustained in service.  Moreover, the 
opinion by Dr. Moswin was based on the incorrect belief that 
the veteran had exposure to more than 4000 RADS, when in fact 
that actual exposure was 1/1000th that amount.  The radiation 
dose estimate from the Department of Energy upon which he 
based his opinion reflected exposure of 4223 MREM, not the 
4223 RAD figure which he cited in his opinion.  Therefore, 
the opinion was not based on an accurate medical history.  An 
opinion based on an inaccurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet. App. 200, 206 
(1994).  

The Board notes that the opinion which weighs against the 
claimed was specifically made on the correct dose of 
radiation received by the veteran.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence shows that exposure to ionizing radiation in service 
did not cause the veteran's interstitial lung disease 

with pulmonary fibrosis.  Accordingly, the Board concludes 
that the claim for service connection for interstitial lung 
disease with pulmonary fibrosis must be denied.

II.  Entitlement To Service Connection For Multiple Joint 
Arthritis
 Claimed As Secondary To Exposure To Radiation.

The veteran has presented two theories as to why service-
connection should be granted for his multiple joint 
arthritis.  First, he has alleged that his radiation exposure 
in service caused his multiple joint arthritis.  Second, he 
has alleged that he sustained physical injuries to his joints 
due to a blast from the atomic testing, and that these 
injuries later resulted in arthritis in those joints.  

The Board notes that the veteran's service medical records 
are not of record.  Development of alternative sources of 
records revealed only that the veteran was briefly on sick 
leave during April 1955.  Because the veteran's complete 
service medical records are not available, the Board's duty 
to explain its findings and conclusions is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the 15 types of cancer which may be 
presumed to have been due to radiation exposure), the Board 
notes that multiple joint arthritis is not one of the listed 
diseases.

Similarly, regarding the second method by which a disease may 
be shown to have been due to radiation exposure in service, 
the Board notes that multiple joint arthritis is not one of 
the diseases listed as a "radiogenic disease" under 
38 C.F.R. § 3.311.  

Third, the Board notes that the veteran has not presented any 
competent medical opinion linking his multiple joint 
arthritis to his radiation exposure.  A VA general medical 
examination conducted in March 1989 shows that the diagnoses 
included 

(1) degenerative changes, cervical, thoracic and lumbar spine 
with limitation of motion and symptomatic findings; (2) 
history of internal derangement of left knee, with genu varum 
crepitance indicating traumatic arthritis, periodically 
symptomatic; (3) history of shell fragment wound right knee, 
healed with no disabling residuals attributable to said 
injury found at this time; (4) polymyositis, from history, 
symptomatic findings; and (5) chronic cephalalgia with no 
objective evidence of neurologic disease noted at this time, 
periodically symptomatic.  The examiner did not, however, 
relate any of these diagnoses to exposure to radiation in 
service.  

Although an affidavit by H. Charles Kaplan, M.D., dated in 
October 1989 included a statement that the veteran has 
musculoskeletal problems which were caused by radiation 
exposure, the only musculoskeletal problems specifically 
referred to in the affidavit are "bone pain compatible with 
the possibility of multiple myeloma, a form of bone cancer."  
The affidavit does not include an opinion relating multiple 
joint arthritis to radiation exposure.  Thus, the affidavit 
does not provide support for the current claim.  Similarly, 
in an addendum to the affidavit dated later in October 1989, 
the same doctor noted that the veteran had reported multiple 
complaints including aching muscles and joints which the 
doctor believed were symptoms characteristic of the delayed 
effects of radiation; however, the doctor again did not 
specifically diagnose multiple joint arthritis or relate that 
specific disorder to radiation exposure.  

A letter dated in March 1991 from Kevin J. Regan, D.C., a 
chiropractor, is to the effect that the veteran had symptoms 
of deep bone pain and softening of the bones which were 
symptoms and signs of bone cancer.  The chiropractor, 
however, did not make any mention of multiple joint 
arthritis.  The Board also notes that the diagnosis of bone 
cancer has never been confirmed by diagnostic findings.  

A medical summary dated in August 1992 from Patrick T. 
Schuette , M.D., shows that the veteran had reported that he 
had exposure to radiation in service during atomic bomb 
testing and noted the onset of diffuse joint pain and 
shortness of breath in 1971.  The veteran also reported that 
during one of the blasts he suffered a 

severe injury to his left knee which necessitated surgical 
removal of a portion of the medial meniscus.  The examiner 
stated that the left knee had post-traumatic arthritis which 
appeared to be the result of the injury that the veteran 
suffered during the nuclear testing.  The examiner further 
stated that "The relationship of his atomic exposure to the 
mixed connective tissue disease, which he appears to have, is 
an uncertain one.  However, it would be my opinion that this 
disorder has an unusual disability picture which would make 
me suspect that there was a relationship to the nuclear 
testing."  The Board notes, however, that the issue on 
appeal is entitlement to service connection for multiple 
joint arthritis.  Therefore, an opinion commenting on a 
suspected relationship between nuclear testing and a mixed 
connective tissue disease is not relevant.    

Although the veteran has given his own opinion that exposure 
to radiation during service caused multiple joint arthritis 
to develop, the veteran's own opinion is not enough support 
the claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

With respect to the contention that the current multiple 
joint arthritis is related to physical injuries to the 
veteran's joints which occurred during service during atomic 
testing, the Board notes that the veteran has given a history 
of injuries in service, and he has been diagnosed as having 
traumatic arthritis.  The Board further finds, however, that 
the preponderance of the evidence shows that the veteran did 
not sustain injuries to his joints in service.  The radiation 
dose assessment prepared by the Defense Special Weapons 
Agency in July 1997 shows that they had reviewed various 
relevant documents including correspondence from the VA dated 
in June 1978 indicating that the veteran had participated in 
Operation Turk (March 7), and that he had stated that he had 
been injured in the blast including head injuries, removal of 
a bone from his knee, 11 stitches in his arm, 3rd degree 
burns of his leg, and was in a coma for 3 days; a nuclear 
test personnel review telephone information form dated in 
June 1991 indicating that the veteran stated that he had 
witnessed 14 

shots, and that during a test his arm was torn loose with 29 
stitches and that he was in a coma for 11 days; a letter from 
the veteran to the Defense Nuclear Agency dated in October 
1996 showing that the veteran had reported that he was a 
lineman who sat in a small foxhole near ground zero; and 
morning reports for the veteran's company which documented 
that he was absent sick at the CDR-6 Holding Ward from April 
6 and returned to duty on April 13.  The Defense Special 
Weapons Agency concluded that the available documentation did 
not support the veteran's statements regarding his 
participation and resultant injuries.  The agency noted that 
serious injuries indicated by the veteran would have resulted 
in immediate emergency treatment and hospitalization, yet the 
only test on the April 6 was an airdrop which detonated at an 
altitude of 32,582 feet and would not have been sufficient to 
cause the stated injuries.  The agency also stated that it 
was also pertinent that the records from the tests included a 
statement indicating that injuries were few and were not 
serious.  The Defense Special Weapons Agency also noted that 
the observation trenches were dug so as to afford a minimum 
of two feet of overhead clearance and, at shot Turk, were 
located 5000 yards from ground zero.  Finally, the agency 
noted that there were no indications of a need to ignore all 
of the prescribed safety measures and place a junior enlisted 
man in a small foxhole near ground zero.  

Thus, the veteran's account of having received physical 
injuries to his joints during atomic testing is contradicted 
by the objective evidence which is available.  The Board 
finds that the veteran's multiple joint arthritis was not 
present until many years after separation from service and 
was not caused by injuries or exposure to ionizing radiation 
in service.  Accordingly, the Board concludes that multiple 
joint arthritis was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not due to exposure to radiation in service.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply in 
this case.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for interstitial lung disease with 
pulmonary fibrosis, claimed as secondary to exposure to 
ionizing radiation, is denied.  

Service connection for multiple joint arthritis, claimed as 
secondary to exposure to ionizing radiation, is denied.



		
	JAMES A. FROST 
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

